oC Oo SN HD OH FF WO HN =

Ye NY NY NY NY NN NY N NY He em Be ese Se ee ee ue Ue
ao ND YN FF YW NHN = SD GC we I DH BR WH BH OS

Case 2:20-mj-0O0865-VCF Document 7 Filed 10/05/20 Page 1of1

 

FILED ~—— RECEIVED
——— ENTERED ——— SERVED ON
COUNSEL/PARTIES OF RECORD

 

A

UNITED STATES DISTRICT COURT OCT U5 2020

 

 

 

 

DISTRICT OF NEVADA
CLERK US DISTRICT CO
es DISTRICT. OF NEVA at
- DEPUTY
UNITED STATES OF AMERICA, Case No. =
(D. Col. 1:20-cr-00292-WJM)
Plaintiff,
v. WAIVER OF RIGHT TO APPEAR IN

PERSON AT CRIMINAL PROCEEDING
CHRISTIAN ANTHONY CARVER

Defendant.

 

 

I understand that I have a right to appear in person in court at the initial appearance in
this case scheduled for October 5, 2020. I have been advised of the nature of this proceeding
and my right to appear in person. I have been informed that I may appear by video
teleconference, or telephone conference if video conference is not reasonably available, in
light of the spread of the COVID-19 virus in the District of Nevada and in order to protect my
health and safety, as well as those of the attorneys, the court and court staff.

Understanding my right to appear in person, I knowingly and voluntarily waive my
right to appear at this proceeding in person, and I consent to appear by video teleconference or
by telephone conference where the video teleconference is not reasonably available. I
consulted with my attorney prior to deciding to waive my right to appear in person at this

proceeding.

/s/ Christian A. Carver, by AFPD Wendi Overmyer 10/5/2020

 

 

Defendant’s Signature (date)
/s/Wendi L. Overmyer Za
Signature of Defendant’s Attorney (date) Judge’s Signature (date)
CAM FERENBACH

_ MAGISTRATE JUDGE
WENDI L. OVERMYER US. MA

 

Printed Name of Defendant’s Attorney Judge’s Printed Name and Title

 

 

 

 

 
